DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Renkert (8,820,382 B1).
Renkert discloses the invention including: a body 12 formed from a rigid material or materials, configured to hold and dispense an adhesive tape 14, and having an opening 40 across which the adhesive tape is tensioned during use, the opening having a first side (exterior side, see Fig. 5) across which the adhesive tape is tensioned and a second side (interior side, see Fig. 5) opposite the first side; and at least one blade 56 mounted on the second side of the opening, the blade having a tip (see Fig. 7) and being configured such that the tip of the blade, when retracted, is located proximally to the second side of the opening (see Fig. 5); wherein, when the blade is operated, the tip of the blade  first punctures through the adhesive tape through the opening and then proceeds to cut across the adhesive tape (see col. 5 first paragraph); at least one spring 64; the blade is movable by the button 68 that can adjust the blade for cutting different widths of adhesive tape (see col. 1 lines 63-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Renkert (8,820,382 B1) in view of Pitzen (7,441,581 B2).
Renkert discloses the invention substantially as claimed except at least one leaf spring molded.  However, Pitzen teaches the use of at least one leaf spring molded (see col. 4, lines 12-21) for the purpose of frictionally maintaining the tape in the housing. It would have been obvious to one skilled in the art to substitute one known element for another to achieve predictable result of frictionally maintaining the tape in the housing.

Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive. The claimed invention is rejected under 35 U.S.C. 102(a)(1) and not under 35 U.S.C. 102(a)(2). AIA  35 U.S.C. 102(b) exception is only applicable to a rejection under 35 U.S.C. 102(a)(2) not under 35 U.S.C. 102(a)(1) (see MPEP 2152). For that reason the rejection still proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724